187 F.2d 732
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.FARMERS & MERCHANTS SAVINGS BANK.
No. 14275.
United States Court of Appeals Eighth Circuit.
Feb. 1, 1951.

Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Special Asst. to Atty. Gen., Charles Oliphant, Chief Counsel, Bureau of Internal Revenue, and Claude r. Marshall, Special Attorney, Bureau of Internal Revenue, Washington, D.C., for appellant.
Don K. Walter, Burlington, Iowa, for respondent.
PER CURIAM.


1
Decision of Tax Court reversed and cause remanded to said Tax Court for such proceedings as are necessary in conformity with decision in Commissioner of Internal Revenue v. Ames Trust & Savings Bank, 8 Cir., 185 F.2d 47, on stipulation of parties.